Citation Nr: 1034720	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for vertigo, or a disorder 
manifested by loss of balance (vertigo), to include as secondary 
to service-connected status post tympanic membrane perforation of 
the left ear or to service-connected bilateral hearing loss.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from January 1983 to 
January 1986 and from December 1986 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2010; 
and a transcript of the hearing is of record.  It was noted at 
this hearing that the Veteran was withdrawing his claim for a 
compensable rating for his service-connected bilateral hearing 
loss.  See 38 C.F.R. § 20.204(b)(1) (2009).

The now reopened claim of entitlement to service connection for 
vertigo is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The claim of service connection for vertigo was denied by the 
Board in November 2006.  

2.  The additional evidence received subsequent to the November 
2006 Board denial is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for vertigo.   
CONCLUSIONS OF LAW

1.  The November 2006 rating decision which denied entitlement to 
service connection for vertigo is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has been received to reopen a claim 
for service connection for vertigo.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

With respect to the matter of the submission of new and material 
evidence, although VA's duty to assist is circumscribed, the 
notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims (Court) 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in September 2007, prior to adjudication, which provided 
the requirements needed to reopen a claim based on new and 
material evidence and the requirements needed to establish 
entitlement to service connection.   

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private medical records 
were subsequently added to the claims files.  

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent. v. Nicholson, 20 Vet. App. 1 (2006), the Court established 
significant requirements with respect to the content of the duty 
to assist notice under the VCAA which must be provided to a 
veteran who is petitioning to reopen a claim.

The Court held that VA must notify a veteran of the evidence and 
information that is necessary to reopen the claim and VA must 
notify a veteran of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought.  The Court also held that VA's obligation to 
provide a veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that the 
prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the September 2007 VCAA notification letter 
complies with the holding in Kent.  The RO informed the Veteran 
that the claim was originally denied because the claimed 
disability was not incurred in or aggravated by either military 
service or a service-connected disability.

The Veteran was informed in an April 2007 letter that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to a claim 
to reopen, VA's duty to assist the Veteran in the development of 
his claims is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the June 2010 hearing the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the undersigned, in accordance with Stuckey v. West, 13 Vet. 
App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) 
(relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently 
explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 
(2010).

The Board concludes that all available evidence that is 
pertinent to the claim for service connection for vertigo has 
been obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  The Veteran 
has been given ample opportunity to present evidence and 
argument in support of his claim to reopen, including at his 
personal hearing in June 2010.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analysis of the Claim

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot 
be reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The issue of service connection for vertigo was denied by the 
Board in November 2006 because there was no evidence of vertigo 
that was etiologically linked to service or to service-connected 
disability.  

The evidence on file at the time of the November 2006 Board 
decision consisted of the Veteran's service treatment records 
and VA examination and treatment records dated from December 
2002 to January 2005.

Evidence received after November 2006 consists of VA treatment 
records dated from December 2006 to January 2009, September 
2007 and December 2009 VA evaluation reports, a transcript of 
the Veteran's travel board hearing in June 2010, and written 
statements by and on behalf of the Veteran.

The Veteran's service treatment records do not contain any 
complaints or medical findings indicative of vertigo.  

VA evaluations were conducted in December 2002, February 2003, 
and May 2003.  According to these evaluations, it was unlikely 
that the Veteran's imbalance was etiologically related to 
service or to his service-connected perforated eardrum or 
hearing loss.

The evidence received after November 2006 includes a September 
2007 evaluation and opinion, which contains the conclusion 
that the Veteran had chronic positional vertigo of unknown 
etiology with some contribution from perforation of his 
eardrums, which affected his employability.  

In order for the Veteran's claims to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence as to 
any aspect of the Veteran's claim that was lacking at the time of 
the last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has vertigo due to an 
event or incident of his period of active service or due to a 
service-connected disability.  

The Board finds that the September 2007 VA opinion is new and 
material.  The report is new because it has not previously 
been received by VA and it is material because it raises a 
reasonable possibility of substantiating the claim for service 
connection for vertigo.  Specifically, the September 2007 VA 
examiner's comment that there was "some contribution" by the 
Veteran's service-connected perforated eardrum disorder which 
caused vertigo is sufficient to constitute new and material 
evidence as there has been no medical information suggestive 
of a such a nexus up to this time.  The claim of service 
connection for vertigo is reopened.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for vertigo, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  





REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen his claim of entitlement to service 
connection for vertigo.  Accordingly, the claim for service 
connection for vertigo should be considered by the RO on a de 
novo basis prior to any further action by the Board.  Curry v. 
Brown, 7 Vet. App. 59, 67 (1994); see also Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  
Although the September 2007 VA opinion noted above is new and 
material with respect to the issue of service connection for 
vertigo, the Board finds the medical evidence currently on file 
insufficient.  There is evidence both for and against the 
Veteran's claim.  However, the September 2007 opinion was not 
based on a review of the entire claims file and none of the 
opinions on file provide an adequate rationale for the opinion.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2009), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
verify the etiology of a disability.  See also 38 C.F.R. § 3.159 
(2009).  

Therefore, the issues on appeal are REMANDED to the AMC/RO for 
the following actions:  

1.  The AMC/RO will take appropriate action 
to contact the Veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent to 
his claim for service connection for 
vertigo since January 2009, the date of the 
most recent treatment report on file.  
After obtaining any necessary authorization 
from the Veteran for the release of his 
private medical records, the AMC/RO will 
obtain and associate with the file all 
records that are not currently on file.  If 
the AMC/RO is unsuccessful in obtaining any 
such records identified by the Veteran, it 
will inform the Veteran and his 
representative of this and request them to 
provide a copy of the outstanding medical 
records if possible.  

2.  After the above, the AMC/RO will 
schedule the Veteran for a VA examination 
by an appropriately qualified physician to 
determine whether, and if so to what 
extent, the Veteran has a diagnosis of 
vertigo, and if so, whether it was caused 
or aggravated by any incident of active 
military service, including his service-
connected perforated ear drum or hearing 
loss.  The following considerations will 
govern the examination:

a. The claims folder and a copy of 
this remand must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent 
material in the claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner will provide an opinion, 
taking into consideration both the 
favorable and unfavorable opinions 
currently on file, on whether the 
Veteran has a diagnosis of vertigo, 
and if so, whether it was caused or 
aggravated by any incident of active 
military service, including his 
service-connected perforated ear drum 
or hearing loss A complete rationale 
for all opinions must be provided, to 
include reference to the prior 
evidence of record.  

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  
If the examiner is unable to render an 
opinion without resort to speculation, 
this should be noted and explained.

d. If the examiner responds to the 
above inquiry that he or she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that needs 
to be obtained in order to render the 
opinion 
non-speculative and to obtain such 
evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

3.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  


4.  Following completion of all indicated 
development, the AMC/RO will adjudicate the 
reopened claim for service connection for 
vertigo, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If the benefit sought on appeal remains 
denied, the Veteran will be provided a 
supplemental statement of the case, which 
should include all pertinent law and 
regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran may 
present additional evidence or argument while the case is in 
remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


